DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art (in particular, Yokoi et al. US 20030171653), with respect to independent claim 1, does not disclose or teach an endoscope comprising wherein the following Conditional Expressions (1) and (2) are satisfied:
(1)	0,5 < θ/ω < 0,95 
(2)	(-0,13 × LP + 0,86 × DR) < DL < 0,95 × DR
	where ω is a half angle of view of the objective optical system θ is an angle formed by a straight line and an optical axis of the objective optical system when an intersection point of a light ray at the half angle of view and an inner surface of the dome-shaped transparent cover is connected to a spherical core position of the dome-shaped transparent cover by the straight line, LP is a distance from an entrance pupil position of the objective optical system to the light-emitting region, DR is a radius of curvature of the inner surface of the dome-shaped transparent cover, and DL is a distance from the inner surface of the dome-shaped transparent cover to the entrance pupil position of the objective optical system on the optical axis. Yokoi teaches an endoscope (capsule endoscope 3) comprising: an objective optical system (Fig.2, objective optical system 22); an illuminator (LEDs 25) having a light-emitting region (25a) and the illuminator (LEDs 25) disposed at a position different from the objective optical system (Fig.2, objective optical system 22); and a dome-shaped transparent cover (transparent cover 17) transparent in a range of field of view (Fig.2) and sealing an object side of the objective optical system and the illuminator ([0018] a transparent cover which houses the image pickup means and the lighting means within a sealed).  
	Claim 2 is dependent of claim 1 and is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120016199 A1		Baba; Tomoyuki et al.
US 20180307010 A1		Amanai; Takahiro et al.
US 20120022327 A1		Baba; Tomoyuki
US 20050054902 A1		Konno, Mitsujiro
US 20060030752 A1		Orihara; Tatsuya
US 20050054901 A1		Yoshino, Koichiro
Baba et al. (US 20120016199) disclose a capsule endoscope with a dome-shaped transparent cover at its front end so as to readily advance along a tubular channel after being swallowed into the body cavity, and a cylindrical capsule main body is connected to the transparent cover. Even if each of the LEDs 15 to 18 applies illumination light toward the object 12 in the capsule 13, flare does not appear (See figures and [0012], [0071]).
Amanai et al. (US 20180307010) disclose a capsule endoscope 100 including a capsule cover 101 and a transparent cover 102. An outer covering of the capsule endoscope 100 is formed by the capsule cover 101 and the transparent cover 102.  (See figures and summary).
Baba (US 20120022327) discloses a capsule endoscope including a hollow capsule body having an opening at its end, an imaging optical system provided inside the capsule body or provided to protrude from the opening of the capsule body, and a transparent cover attached to the end of the capsule body to cover the imaging optical system. In the capsule endoscope of the present invention, the inside of a body cavity of a patient is captured with the transparent cover.  (See figures and [0010]+).
Konno (US 20050054902) discloses a capsule endoscope comprising: a light source; an objective optical system that forms an image of an object that is illuminated by the light source; an image pickup device that receives the image formed by the objective optical system; and a transparent cover that is positioned in front of the objective optical system.  (See figures and [0025]+).
Orihara (US 20060030752) discloses a capsule-type endoscope comprising an objective optical system, an image pickup element, and at least one illumination light source having a light-emitting surface, and a transparent cover.  (See figures and [0042]+).
Yoshino (US 20050054901) discloses a capsule endoscope including a capsule and a transparent cover having a central axis and that is located in front of an objective optical system within the capsule. The field of view of the objective optical system includes a spherical surface that is tangent to the transparent cover at a periphery of the field of view, and the near point of the depth of field on the optical axis of the objective optical system is positioned farther from the objective optical system than is the transparent cover.  (See figures and [0040]+).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795